******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DIANE GORSKI v. STEPHEN J. MCISAAC
              (AC 36446)
             Gruendel, Sheldon and Mullins, Js.
 Argued December 9, 2014—officially released March 31, 2015

(Appeal from Superior Court, judicial district of
             Hartford, Albis, J.)
  Stephen J. McIsaac, self-represented, the appellant
(defendant).
 W. Anthony Stevens, Jr., with whom, on the brief,
was Ronald T. Scott, for the appellee (plaintiff).
                          Opinion

   MULLINS, J. We are called upon in this appeal to
apply and interpret Massachusetts General Laws Chap-
ter 208, § 28, concerning child support orders. The self-
represented defendant, Stephen J. McIsaac, appeals
from the judgment of the trial court, denying his
amended postjudgment motion for a ‘‘modification of
judgment.’’ In that motion, the defendant sought, inter
alia, to have his child support obligation terminated.
On appeal, the defendant claims that the trial court
(1) improperly construed Massachusetts General Laws
Chapter 208, § 28, and found that the child was domi-
ciled with the plaintiff, Diane Gorski, and that the child
was principally dependent on her, (2) improperly
rejected his claim that the statute was unconstitution-
ally vague as applied to him, and (3) erroneously con-
cluded that the child support garnishment order issued
by the Massachusetts court did not violate federal law.
We affirm the judgment of the trial court.
  The following procedural history and findings made
by the trial court are relevant to this appeal. The defen-
dant and the plaintiff were divorced by a judgment of the
Massachusetts Probate and Family Court on September
21, 1998. Under the terms of the judgment, the plaintiff
was awarded sole legal and physical custody of the
parties’ only child, M, who was born on February 9,
1995. The judgment ordered the defendant to pay to
the plaintiff $200 per week in child support for the
unemancipated child,1 and for the parties to share in
the eventual cost of M’s college expenses to the extent
that they are able.
   The Massachusetts court rendered judgments modi-
fying the September 21, 1998 judgment on April 28 and
September 22, 2000. The modifications in 2000 did not
alter the support provisions of the divorce judgment.
In the September 22, 2000 modification judgment, how-
ever, the Massachusetts court ruled that it would
decline any further jurisdiction over M’s custody or
visitation because, by then, she had resided in Connecti-
cut for well over one year. The plaintiff, on September
4, 2002, filed a certified copy of the Massachusetts disso-
lution judgment with our Superior Court in accordance
with General Statutes § 46b-71.2
   By the time the trial court rendered the relevant judg-
ment in the present case, M had attained the age of
nineteen, graduated from high school, and enrolled as
a freshman at the University of Connecticut at the state
resident tuition rate. The parties each agreed to pay 40
percent of M’s college expenses, with M being responsi-
ble for the remaining 20 percent. Prior to moving into
her dormitory, M had resided with the plaintiff in Glas-
tonbury and had attended high school in Connecticut.
M is not able to support herself.
  The plaintiff maintains M on her health insurance,
pays her unreimbursed medical expenses, gives her
spending money and money for necessities while M is
at school, allows M to drive her vehicle when she is at
home, and pays the additional cost to have M on her
automobile insurance. The plaintiff also coordinates
M’s medical care and appointments. M has a bedroom
in the plaintiff’s house, which contains whatever fur-
nishings and items M did not take to her dormitory.
   The defendant also provides spending money for M,
buys her clothing and other items, and pays for her
dining and entertainment expenses when she visits him
in the Boston area. He also has purchased cell phones
and a laptop for her over the years, and pays for the
internet service on her cell phone. M relies on both
parents for emotional support and other help.
   On June 21, 2013, the defendant filed a ‘‘motion for
modification of judgment,’’ and, on July 25, 2013, he
filed an ‘‘amended motion for modification of judg-
ment.’’3 The defendant sought the termination of his
$200 weekly child support payment on the ground that
M had turned eighteen and had graduated from high
school. Because he continued to make child support
payments, via a wage garnishment, the defendant also
sought the return of all monies he had given to the
plaintiff after M graduated from high school. Addition-
ally, in count two of his motion, the defendant requested
that, if Massachusetts law applied to this case, his sup-
port order be terminated, and, to the extent that any
support was ordered in this case, that the plaintiff be
ordered to pay child support to the defendant because
M ‘‘will be domiciled in the home of the defendant and
will [be]/is principally dependent upon the defendant
for maintenance.’’
   The court heard argument on the amended motion
on November 15, 2013. Following the hearing, the par-
ties were given an opportunity to, and did, submit post-
hearing briefs. The court issued a written memorandum
of decision on January 7, 2014. In its decision, in accor-
dance with Massachusetts General Laws Chapter 208,
§ 28, the court found that M was domiciled with the
plaintiff and principally dependent on the plaintiff for
maintenance. The court further found that Massachu-
setts General Laws Chapter 208, § 28, was not unconsti-
tutional and, finally, that the original wage garnishment
order did not violate federal law. As a result, the court
denied the defendant’s motion. This appeal followed.
Both parties agree that Massachusetts law applies to
this case. See General Statutes § 46b-71 (b).
                             I
   The defendant first claims that the ‘‘plaintiff did not
prove, by a preponderance of evidence, that she has
met the statutory test [to receive child support] under
Massachusetts General Laws Chapter 208, § 28.’’4 In par-
ticular, he argues that ‘‘[i]n order for the plaintiff to be
entitled to child support, [she] must [prove] that [M] is
domiciled with her.’’ Additionally, the defendant claims
that the ‘‘[p]laintiff did not prove that [M] is principally
dependent on her . . . .’’ We are not persuaded by
either of these contentions.
   First, we are not persuaded by the defendant’s propo-
sition that the plaintiff had the burden of proof in the
amended motion for modification when the defendant
was the party seeking to terminate his child support
obligation in that motion. Second, we conclude the
defendant has failed to prove that the court’s findings
that M was domiciled with the plaintiff and that M was
principally dependent on the plaintiff were clearly
erroneous.
   ‘‘Massachusetts law provides support beyond age
eighteen for any child (1) who has attained age eighteen
but who has not attained age twenty-one and who is
domiciled in the home of a parent, and is principally
dependent upon said parent for maintenance, or (2)
who has attained age twenty-one but who has not
attained age twenty-three, if such child is domiciled in
the home of a parent, and is principally dependent upon
said parent for maintenance due to the enrollment of
such child in an educational program . . . .’’ (Internal
quotation marks omitted.) Freddo v. Freddo, 83 Mass.
App. 353, 356, 983 N.E.2d 1216, review denied, 465 Mass.
1104, 987 N.E.2d 596 (2013). In bringing a motion to
modify a judgment for child support, the person seeking
a modification bears the burden of demonstrating that
a modification is warranted. See Pierce v. Pierce, 455
Mass. 286, 293, 916 N.E.2d 330 (2009) (‘‘[t]o be success-
ful in an action to modify a judgment for . . . child
support, the petitioner must demonstrate a material
change of circumstances since the entry of the earlier
judgment’’ [internal quotation marks omitted]); Kelley
v. Kelley, 64 Mass. App. 733, 739, 835 N.E.2d 315 (‘‘it
has . . . been held repeatedly . . . that no modifica-
tion can be made unless the party seeking modification
shows a change of circumstances since the entry of
the earlier judgment’’ [emphasis in original; internal
quotation marks omitted]), review denied, 445 Mass.
1107, 838 N.E.2d 577 (2005).
  Accordingly, the defendant, who was the movant in
this case, bore the burden of establishing that M no
longer was domiciled with the plaintiff or that M no
longer was principally dependent on the plaintiff for
maintenance. Nevertheless, regardless of who bore the
burden before the trial court in this case, the court
found, on the basis of the evidence presented, that
M was domiciled with the plaintiff and that she was
principally dependent on the plaintiff.
  We read the defendant’s claim to include a challenge
to the court’s findings concerning M’s domicile and
maintenance. In its memorandum of decision, the court
specifically found: ‘‘[T]he domicile of [M] is with her
mother in Glastonbury . . . . This has been [M’s] home
for many years, as she has been in the sole custody of
her mother since the dissolution of the parties’ mar-
riage. It is the place she reported as her home when she
registered as a student at the University of Connecticut.
Although it may be her stated intention to reside primar-
ily with her father in the future, that statement of future
intention does not change her present domicile.’’
   With respect to whether M is principally dependent
on the plaintiff for her maintenance, the court found
that, although both parents contribute financially to
M’s education and support, ‘‘the contributions of the
plaintiff, as a whole, continue to outweigh those of the
defendant at this point in time.’’ The court elaborated:
‘‘The plaintiff has provided [M] with her principal home
and the basic necessities of life, and continues to main-
tain a room for her in the family home during [M’s]
absences to attend college. She and the defendant pay
equal shares of [M’s] college costs. She provides [M’s]
current health insurance and pays all of [M’s] unreim-
bursed medical expenses. She pays the cost of [M’s]
automobile liability insurance and continues to provide
[M] with a car to drive when she is home from college.
The plaintiff provides [M] with spending money and
necessities while she is away at school. . . . The court
finds that, on balance, the plaintiff has provided and
continues to provide more of the resources for [M’s]
maintenance, including living space for her in the home
which remains [M’s] domicile, than does the defendant.’’
The defendant challenges these findings.
   Turning first to M’s domicile, it is apparent that she
has been domiciled with the plaintiff and there has
been no change in her domicile since the original order
granting the plaintiff sole custody of M. ‘‘A completed
change of domicil[e] demands the concurrence of both
physical presence and the requisite state of mind.’’ Dot-
son v. Commissioner of Revenue, 82 Mass. App. 378,
387, 974 N.E.2d 69, review denied, 463 Mass. 1111, 977
N.E.2d 561 (2012). ‘‘A change of domicil[e] takes place
when a person with the capacity to change [her] domi-
cil[e] is physically present in a place and intends to
make that place [her] home for the time at least.’’ (Inter-
nal quotation marks omitted.) Cerutti-O’Brien v. Cer-
utti-O’Brien, 77 Mass. App. 166, 169 n.4, 928 N.E.2d
1002 (2010).
   The issue of a person’s domicile presents ‘‘a question
of fact for the trial judge. . . . We review the judge’s
findings of fact only to determine whether they are
clearly erroneous.’’ (Citation omitted; internal quotation
marks omitted.) Id., 169. ‘‘To prevail on appeal on the
basis of an assault on a judge’s factual findings is no
easy matter, for we accept the judge’s findings of fact
as true unless they are clearly erroneous. . . . [The
trial judge] had the opportunity to view the witnesses’
demeanor, as well as to listen to their testimony. In [a]
fact-intensive case, [the judge] was in the best position
to assess the credibility of the witnesses and to deter-
mine the facts. . . . We will uphold [the judge’s] find-
ings unless we have a definite and firm conviction that
a mistake has been committed. . . . It is the appellant’s
burden to show that a finding of fact is clearly errone-
ous. . . . It is not sufficient to challenge the judge’s
findings by reciting other evidence in the record that
[the judge] may not have credited.’’ (Citations omitted;
internal quotation marks omitted.) Millennium Equity
Holdings, LLC v. Mahlowitz, 456 Mass. 627, 636–37,
925 N.E.2d 513 (2010); see Jewett v. Jewett, 265 Conn.
669, 691, 830 A.2d 193 (2003) (finding of fact is clearly
erroneous when there is no evidence in record to sup-
port it or when reviewing court is left with definite and
firm conviction that mistake has been committed).
   In this case, the defendant selectively chooses the
testimony that supports his position. The trial court,
however, heard all the evidence in support of his posi-
tion that M was no longer domiciled with the plaintiff,
as well as the evidence to the contrary that M continued
to be domiciled with the plaintiff. It is the trial judge
who assesses the credibility of the witnesses and weighs
the evidence.5 See Millennium Equity Holdings, LLC
v. Mahlowitz, supra, 456 Mass. 636–37. We, on appeal,
cannot retry the case, find facts or weigh evidence; this
is the responsibility of the trial judge. See id. The court
in this case made very clear findings as set forth pre-
viously in this opinion, namely, that the evidence
showed that, since the Massachusetts judgment in 1998
granting the plaintiff sole physical custody of M, she
has been and continues to be domiciled with the plain-
tiff. We conclude that those findings have support in
the record, and we are not left with a firm conviction
that a mistake has been made. Accordingly, the defen-
dant has not established that the court’s findings con-
cerning M’s domicile were clearly erroneous.
   We reach the same conclusion as to the defendant’s
claim that the court erroneously found that M is princi-
pally dependent on the plaintiff for maintenance. The
court made specific findings on this issue, including that
the contributions of the plaintiff, as a whole, outweigh
those of the defendant, that the plaintiff has provided
M with her principal home and the basic necessities of
life, that the plaintiff continues to maintain a room for
M, provides M’s health insurance and pays all of M’s
unreimbursed medical expenses, and that the plaintiff
pays the cost of M’s automobile insurance. Although
the defendant does not agree with these findings, they
have support in the record and are not clearly
erroneous.
                            II
  The defendant also claims that Massachusetts Gen-
eral Laws Chapter 208, § 28, is unconstitutional. Specifi-
cally, he argues that the statutory terms ‘‘domiciled’’ and
‘‘principally dependent’’ are ambiguous, and, therefore,
that the statute is void for vagueness.6 We conclude
that the terms ‘‘domiciled’’ and ‘‘principally dependent’’
are not ambiguous.
   ‘‘Courts have derived the void for vagueness doctrine
from the constitutional guarantee of due process.’’
(Internal quotation marks omitted.) State Management
Assn. of Connecticut, Inc. v. O’Neill, 204 Conn. 746,
757, 529 A.2d 1276 (1987). ‘‘A statute is not void for
vagueness unless it clearly and unequivocally is uncon-
stitutional, making every presumption in favor of its
validity. . . . To demonstrate that [a statute] is uncon-
stitutionally vague as applied to him, the [defendant]
therefore must . . . demonstrate beyond a reasonable
doubt that [he] had inadequate notice of what was pro-
hibited or that [he was] the victim of arbitrary and
discriminatory enforcement. . . . [T]he void for
vagueness doctrine embodies two central precepts: the
right to fair warning of the effect of a governing statute
. . . and the guarantee against standardless law
enforcement. . . . If the meaning of a statute can be
fairly ascertained a statute will not be void for
vagueness since [m]any statutes will have some inher-
ent vagueness, for [i]n most English words and phrases
there lurk uncertainties. . . . References to judicial
opinions involving the statute, the common law, legal
dictionaries, or treatises may be necessary to ascertain
a statute’s meaning to determine if it gives fair warning.’’
(Internal quotation marks omitted.) Rocque v. Farricie-
lli, 269 Conn. 187, 204, 848 A.2d 1206 (2004).
   With these principles in mind, we turn to the defen-
dant’s void for vagueness claim. In so doing, our funda-
mental inquiry is whether a person of ordinary
intelligence would comprehend the meaning of ‘‘domi-
ciled’’ and ‘‘principally dependent’’ under Massachu-
setts General Laws Chapter 208, § 28. See Ferreira v.
Pringle, 255 Conn. 330, 356, 766 A.2d 400 (2001)
(whether person of ordinary intelligence would compre-
hend meaning of words in statute is fundamental
inquiry).
   The defendant contends that the statute is unconstitu-
tionally vague as applied to him because the terms
‘‘domiciled’’ and ‘‘principally dependent’’ are not
defined and are subject to many differing interpreta-
tions. We disagree. The courts in Massachusetts consis-
tently have been called upon to interpret and apply
these terms in family matters. See, e.g., Eccleston v.
Bankosky, 438 Mass. 428, 433, 780 N.E.2d 1266 (2003);
Barnes v. Devlin, 84 Mass. App. 159, 159, 993 N.E.2d
1217 (2013).
  Additionally, although the terms are not defined in
the relevant statute or case law, the terms have usual
and accepted meanings, which are consistent with the
interpretation given to the terms by the court in this
case. ‘‘When a statute does not define its words we give
them their usual and accepted meanings, as long as
these meanings are consistent with the statutory pur-
pose. . . . We derive the words’ usual and accepted
meanings from sources presumably known to the stat-
ute’s enactors, such as their use in other legal contexts
and dictionary definitions.’’ (Citations omitted; internal
quotation marks omitted.) Estate of Gavin v. Tewks-
bury State Hospital, 468 Mass. 123, 129, 9 N.E.3d 299
(2014) (looking, in part, to Black’s Law Dictionary for
definition of ‘‘claimant’’).
   ‘‘Domicile’’ commonly is defined as: ‘‘[A] person’s
true, fixed, principal, and permanent home, to which
that person intends to return and remain even though
currently residing elsewhere.’’ Black’s Law Dictionary
(9th Ed. 2009). ‘‘Principal’’ is defined as: ‘‘Chief; primary;
most important.’’ Id. ‘‘Dependent’’ is defined as: ‘‘One
who relies on another for support; one not able to exist
or sustain oneself without the power or aid of someone
else.’’ Id. Clearly, each of these definitions coincides
with the application of the terms as set forth in statute
and as applied by the court in this case.
  As found by the trial court in this case, as to M’s
domicile, although she may reside for a time in her
dormitory at school or, from time to time, at the defen-
dant’s home, her true, fixed and permanent home at
the time of the hearing was the plaintiff’s home in Glas-
tonbury. Also as found by the trial court, as to M’s
principal dependence, although the defendant certainly
contributes to M’s education and support, he is not
the primary source of that support. The plaintiff is the
primary source of M’s support and thus, M is, as the
court found, principally dependent on the plaintiff for
her maintenance. Accordingly, we conclude that the
defendant has failed to demonstrate that Massachusetts
General Laws Chapter 208, § 28, is unconstitutionally
vague as applied to the facts of this case.
                             III
   The final claim of the defendant is that the child
support garnishment order levied long ago in this case
by the Massachusetts court violates federal law. Specifi-
cally, the defendant’s brief sets forth this entire claim
as: ‘‘Finally, pursuant to the Uniform Family Protection
Act, as appearing in 42 U.S.C. § 666 (b) (10), the child
support wage garnishment order must have a termina-
tion date. In addition, the Act provides criminal penal-
ties for noncompliance. The child support order
unconstitutional[ly] violates due process by shifting the
burden to the defendant in order to correct the violation
of his rights, and is an ongoing violation of the defen-
dant’s right to due process.’’ We conclude that this claim
is inadequately briefed, and we, therefore, decline to
review it.
  ‘‘We are not obligated to consider issues that are
not adequately briefed. . . . Whe[n] an issue is merely
mentioned, but not briefed beyond a bare assertion of
the claim, it is deemed to have been waived. . . . In
addition, mere conclusory assertions regarding a claim,
with no mention of relevant authority and minimal or
no citations from the record, will not suffice.’’ (Citations
omitted; internal quotation marks omitted.) Connecti-
cut Coalition Against Millstone v. Connecticut Siting
Council, 286 Conn. 57, 87, 942 A.2d 345 (2008).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘Emancipation is a legal term of art that relates to the cessation of rights
and duties between parent and child. . . . Whether an emancipation has
occurred is a question of fact. . . . What constitutes emancipation, how-
ever, is a question of law. Eccleston v. Bankosky, 438 Mass. 428, 434 n.13
[780 N.E.2d 1266] (2003), quoting from 1 D.T. Kramer, Legal Rights of Chil-
dren, § 15.01, at 665 (2d ed. 1994).’’ (Emphasis omitted; internal quotation
marks omitted.) Tatar v. Schuker, 70 Mass. App. 436, 442 n.10, 874 N.E.2d
481 (2007). The defendant does not argue that M is emancipated.
   2
     General Statutes § 46b-71 provides: ‘‘(a) Any party to an action in which
a foreign matrimonial judgment has been rendered, shall file, with a certified
copy of the foreign matrimonial judgment, in the court in this state in which
enforcement of such judgment is sought, a certification that such judgment
is final, has not been modified, altered, amended, set aside or vacated and
that the enforcement of such judgment has not been stayed or suspended,
and such certificate shall set forth the full name and last-known address of
the other party to such judgment and the name and address of the court in
the foreign state which rendered such judgment.
   ‘‘(b) Such foreign matrimonial judgment shall become a judgment of the
court of this state where it is filed and shall be enforced and otherwise
treated in the same manner as a judgment of a court in this state; provided
such foreign matrimonial judgment does not contravene the public policy
of the state of Connecticut. A foreign matrimonial judgment so filed shall
have the same effect and may be enforced or satisfied in the same manner
as any like judgment of a court of this state and is subject to the same
procedures for modifying, altering, amending, vacating, setting aside, staying
or suspending said judgment as a judgment of a court of this state; provided,
in modifying, altering, amending, setting aside, vacating, staying or sus-
pending any such foreign matrimonial judgment in this state the substantive
law of the foreign jurisdiction shall be controlling.’’
   3
     We note that the defendant, in contravention of Practice Book § 67-8
(b) (1), failed to include in part one of his appendix the operative July 25,
2013 amended motion for modification, and, instead, included only the June
21, 2013 motion. Because the operative pleading is contained in the court’s
file and available for our review, we will overlook the error.
   4
     Massachusetts General Laws Chapter 208, § 28, provides in relevant part:
‘‘Upon a complaint after a divorce, filed by either parent or by a next friend
on behalf of the children after notice to both parents, the court may make
a judgment modifying its earlier judgment as to the care and custody of the
minor children of the parties provided that the court finds that a material
and substantial change in the circumstances of the parties has occurred
and the judgment of modification is necessary in the best interests of the
children. In furtherance of the public policy that dependent children shall
be maintained as completely as possible from the resources of their parents
and upon a complaint filed after a judgment of divorce, orders of mainte-
nance and for support of minor children shall be modified if there is an
inconsistency between the amount of the existing order and the amount that
would result from application of the child support guidelines promulgated by
the chief justice of the trial court or if there is a need to provide for the health
care coverage of the child. . . . There shall be a rebuttable presumption that
the amount of the order which would result from the application of the
guidelines is the appropriate amount of child support to be ordered. If, after
taking into consideration the best interests of the child, the court determines
that a party has overcome such presumption, the court shall make specific
written findings indicating the amount of the order that would result from
application of the guidelines; that the guidelines amount would be unjust
or inappropriate under the circumstances; the specific facts of the case
which justify departure from the guidelines; and that such departure is
consistent with the best interests of the child. The order shall be modified
accordingly unless the inconsistency between the amount of the existing
order and the amount of the order that would result from application of
the guidelines is due to the fact that the amount of the existing order resulted
from a rebuttal of the guidelines and that there has been no change in the
circumstances which resulted in such rebuttal; provided, however, that even
if the specific facts that justified departure from the guidelines upon entry
of the existing order remain in effect, the order shall be modified in accor-
dance with the guidelines unless the court finds that the guidelines amount
would be unjust or inappropriate under the circumstances and that the
existing order is consistent with the best interests of the child. . . . The
court may make appropriate orders of maintenance, support and education
of any child who has attained age eighteen but who has not attained age
twenty-one and who is domiciled in the home of a parent, and is principally
dependent upon said parent for maintenance. The court may make appro-
priate orders of maintenance, support and education for any child who has
attained age twenty-one but who has not attained age twenty-three, if such
child is domiciled in the home of a parent, and is principally dependent
upon said parent for maintenance due to the enrollment of such child in an
educational program, excluding educational costs beyond an undergraduate
degree. . . .’’
   5
     Insofar as the defendant also argues that the court abused its discretion
in not allowing testimony about M’s intent to stay with the defendant in the
future, we agree with the trial court that M’s plans for the future, including
a future domicile, were not relevant to the trial court’s determination of
whether the defendant sufficiently had established at the hearing that he
was entitled to a termination of the current support order. The court appro-
priately was concerned with the facts at the time of the hearing, not with
future possibilities.
   6
     The defendant also claims that the statute is ‘‘underinclusive because it
creates a separate class of people subject to the criminal laws . . . .’’ He
provides no analysis for this claim, however. Accordingly, we decline to
review it. See Salce v. Wolczek, 314 Conn. 675, 697 n.10, 104 A.3d 694 (2014)
(declining to review claim when brief of issue limited to one paragraph that
did not include any authority or substantive analysis to support claim).